Citation Nr: 1140920	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for non-union left angle fracture of the mandible with osteomyelitis.

2.  Entitlement to an initial rating in excess of 10 percent for paresthesias of the left side of the face and left mucobuccal fold.

3.  Entitlement to an initial compensable rating for status post right patellar tendon repair.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to February 1998 and from September 1998 to June 2000 with additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2008, the RO increased the rating for facial paresthesia to 10 percent effective for the entire time on appeal; however, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the Veteran has not withdrawn the appeal, the issue of a rating above the current 10 percent remains in appellate status. 

The Veteran testified before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is of record.  This case was remanded by the Board in June 2009 for further development and the claim is once again before the Board for appellate consideration.  

The issue of entitlement to service connection for chronic headaches, secondary to a service-connected jaw disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher ratings for facial paresthesia and a right knee disability, as well as service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A jaw disability is manifested by subjective complaints of facial pain and numbness; objective findings include a slight non-union of the left angle mandible, an interincisional opening no less than 34 mm, but with no loss of masticatory function or osteomyelitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for non-union left angle fracture of the mandible with osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.150, Diagnostic Codes (DCs) 5000, 9903, 9905 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran was assaulted while in service causing a mandible fracture and subsequent paresthesias of the lips and chin.  The Board clarifies that this opinion only addresses the orthopedic residuals of the fractured mandible.  The neurological manifestations are addressed in the remand portion of this opinion.

The Veteran's residuals of the mandible fracture are rated 10 percent disabling under DC 9903 for moderate nonunion of the mandible.  A 30 percent evaluation is warranted when there is severe nonunion of the mandible. The determination is dependent on the degree of motion and relative loss of masticatory function. 

The Board will also consider DC 9905 for limited motion of the temporomandibular articulation.  Specifically, a 20 percent rating is warranted where there is 21 to 30 mm of inter-incisal range.  A more limited inter-incisal range warrants a higher rating. 

In addition, osteomyelitis is rated under DC 5000 in accordance with DC 9900.  Under DC 5000, a 10 percent rating is awarded for inactive osteomyelitis following repeated episodes without evidence of active infection in past 5 years.  A 20 percent rating is awarded where the osteomyelitis occurs with discharging sinus or other evidence of active infection within the past 5 years.  

The Veteran separated from service in June 2000 after multiple surgeries to repair a non-union jaw fracture, to include screw inserts, which were subsequently removed due to infection, and bone grafting.  Post-service VA outpatient treatment records reflect complaints of pain, tooth removals, swelling, numbness and headaches.  In September 2004, he sought treatment for two black eyes claiming he had been punched in the face.  At that time, he had a medial orbital wall fracture.  In January 2005, he filed the current claim.

After a review of the evidence, the Board finds that a higher rating is not warranted.  First, a higher rating is not warranted under DC 9903 because severe nonunion of the mandible has not been shown.  In the most recent VA dental examination, the examiner characterized nonunion of the mandible as "slight," further noting the Veteran had no loss of masticatory function.  Because a higher rating is based on the degree of motion and relative loss of masticatory function, a finding of "slight" non-union and no loss of masticatory function does not support a higher rating.

Next, a higher rating is not warranted under DC 9905 for limited motion of the temporomandibular articulation.  Specifically, in a December 2006 VA examination, the interincisal opening was noted as "within normal limits" with no evidence of swelling, limitation of functioning or elicited pain.  While no numbers were given, a reasonable reading of the finding is that there was no limitation of motion of the temporomandibular articulation.  

In the most recent VA dental examination, the interincisal opening was measured at 34 mm.  The examiner found no deviation upon opening and indicated palpation of the mandible was normal.  As a higher rating requires a more limited interincisal opening (21 to 30 mm), this evidence does not support the claim.

Further, active osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years has not been shown.  Specifically, in a March 2005 examination, the Veteran complained of facial pain, severe headaches, numbness, burning and clogged ears.  On examination, no current infection was found.  Similarly, no infection was noted in a December 2006 VA examination.  Although the Veteran had a surgical screw infection due to the 2000 in-service surgery, no examiner has observed an active infection since that time.  Therefore, a higher rating under DC 5000 is not warranted.

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's jaw disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as limitation of interincisal opening, level of masticatory function, and an absence of infection, are the symptoms included in the criteria found in the rating schedule for his disability.  

As such, the Board finds that the schedular criteria are not inadequate for rating his disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.  Therefore, referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Next, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, TDIU has not been raised by the evidence of record or by the Veteran himself.  Although he has claimed his jaw disability causes functional impairment, he has never claimed his jaw disability has precluded him from working.  The medical evidence, moreover, does not objectively indicate occupational impairment due to his jaw disability.  

Indeed, there is evidence to the contrary.  Specifically, as of 2009 the Veteran was a nursing student and seeking medical clearance to work as a personal trainer.  There is no indication that he is precluded from working because of his service connected disability and he has never claimed he is precluded from working because of his service connected disability.  For these reasons, the Board finds Rice inapplicable.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the service treatment records and VA medical records were associated with the claims file.  

Next, the RO provided the Veteran appropriate VA examinations in 2005, 2006 and, most recently in 2009.  These examinations are adequate because they are based on a thorough examination, a description of the pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include X-rays.  

The Veteran argues that the 2009 examination is inadequate because the examiner spoke in the third person and, thus, it is unclear whether the author of the report was the same person as the examining dentist.  He also claimed the 2009 examiner did not review the 2007 addendum to the 2006 VA examination, so it was unclear whether the examiner reviewed all pertinent documents in rendering the opinion.

Contrary to the Veteran's contentions, the Board finds the August 2009 VA examination is adequate.  Despite the examiner's writing style, the noted examining provider is the same person as the person who signed the actual report.  The Board finds no confusion as to who provided the examination and who wrote the opinion.  It is unambiguous that it was the same person.  

With regard to records reviewed, the Board notes that the examiner specifically itemized the December 2006 VA examination in the opinion.  The November 2007 addendum was written by the same examining provider that conducted the 2009 VA examination.  There is nothing in the 2009 examination record that is contrary to the 2007 findings or otherwise raises doubt that the examiner was unaware of the Veteran's pertinent medical history.  

Indeed, as indicated above, the 2009 examining provider is the same examining provider who conducted the 2006 examination and rendered the 2007 addendum.  Also noteworthy, the actual content of the 2007 addendum relates to the paresthesia aspect of the Veteran's jaw disability, which is not being decided here.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  For these reasons, the Board finds the 2009 VA examination adequate.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for non-union left angle fracture of the mandible with osteomyelitis is denied.


REMAND

With respect to the remaining claims, further development is warranted.  

With respect to the claim for a higher rating for facial paresthesia, when the claim was last remanded, the Board instructed the RO to provide the Veteran with an examination to ascertain the current severity of paresthesia related to his service-connected mandible fracture.  Although he underwent a dental examination in August 2009, the examiner indicated that he could not assess the degree of paresthesia because such a question was "beyond the scope of this examiner and any other dentists in the dental service."  In order to obtain the information requested in the prior Board remand, the Board concludes the Veteran should be afforded a neurological examination in order to assess the level of paresthesia.

With respect to the claim for a higher rating for a right knee disability, the Veteran was last afforded an examination in June 2007, over four years ago.  At that time, VA outpatient treatment records indicated that he re-injured his right knee in 2001 requiring immediate surgery.  The 2001 VA outpatient treatment records after the surgery note manifestations, to include subluxation, joint effusion and laxity.  In contrast, the 2007 examiner found no such manifestations.  Therefore, a new VA examination is warranted.

With respect to the claim for service connection for a low back disorder, the Veteran informed the Board in November 2010 that he recently had an MRI of his back at the VAMC East Orange.  He specifically indicated he wanted this evidence to be considered in support of his claim.  Although he indicated he would submit the evidence himself with a waiver of local jurisdictional review, no such evidence was submitted.  As these records are within VA's constructive possession, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of VA treatment records from the East Orange VAMC dated from August 2009 to the present, with particular emphasis on a MRI of the Veteran's back conducted in November 2010.

2.  Schedule the Veteran for a neurological examination in order to assess facial paresthesia.  The claims folder must be made available to the examiner for review in connection with the examination and all pertinent pathology should be noted in the examination report.

The examiner is asked, based on his or her experience, to characterize the degree of paresthesia of the left side of the face and left mucobuccal fold as "moderate" or "severe," based upon the relative degree of sensory manifestations or motor loss.  A complete rationale should be provided for all opinions reached.

3.  Schedule the Veteran for an examination to ascertain the current severity of his right knee disability.  The claims folder must be made available to the examiner for review in connection with the examination and all pertinent pathology should be noted in the examination report.

The examiner is asked, based on his or her experience, to evaluate the Veteran's right knee disability.  Particular attention should be given to VA outpatient treatment records dated in 2001 indicative of popping, joint effusion, subluxation and laxity, as opposed to a 2007 VA examination finding no joint effusion or other significant manifestations.

4.  After the above is complete, readjudicate the issues remaining on appeal.  If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


